El Juez Asociado Señor Wolp
emitió la opinión del tribunal.
La Sucesión de Pedro París Parrilla presentó reclama-ción al Administrador del Pondo del Seguro del Estado en solicitud de indemnización por la muerte del referido Pedro *442París Parrilla mientras trabajaba en uno de los muelles de la Bull Insular Line. El Administrador del Fondo del Estado resolvió que la muerte del obrero no se debió a ningún ac-cidente sufrido mientras estaba en el cumplimiento de los deberes de su empleo, y esta decisión fué confirmada por la Comisión Industrial en apelación.
El interfecto era un obrero corriente de la Bull Insular Lino. Había becbo algunos trabajos en la mañana del día en que murió. En la tarde de dicbo día él y otros obreros recibieron instrucciones de trasladar una caja grande que pe-saba como 1,200 libras. Mientras se dedicaba a voltear dicba caja Pedro París Parrilla cayó al suelo y murió pocos minu-tos después. Ante la Comisión Industrial se adujo prueba pericial médica para demostrar que la muerte se debió a una afección cardíaca y no directamente al supuesto accidente.
La recurrente señala dos errores. El primero se refiere a que la Comisión Industrial consideró indebidamente un certificado preparado por el Dr. Koppisb de la Escuela de Medicina Tropical. Este certificado revelaba que el Dr. Koppisb babía practicado un examen microscópico del corar zón, los pulmones y otros órganos del occiso. Su informe tendió a demostrar que la muerte se debió exclusivamente a una estenosis aórtica y no al trabajo asignado al interfecto o a la caída. Otro médico, el Dr. Espinosa, estuvo presente al tiempo en que se practicó el examen microscópico. Esteprestó declaración al efecto de que la muerte de París Parrilla se debió al estado de su corazón y no al accidente. De suerte, pues, que el informe del Dr. Koppisb, tomado en consideración quizá erróneamente por la Comisión, no fué el único testimonio y su uso por la Comisión debe considerarse como un error no perjudicial.
El segundo señalamiento se dirige a la raíz del caso. La recurrente insiste en que el accidente fué la causa próxima e inmediata de la muerte del obrero. Sostiene que la muerte se debió directamente a la caída.
Las palabras esenciales de la ley aplicable son:
*443“Artículo 2. — Las disposiciones de esta Ley serán aplicables a todos los obreros y empleados que trabajen para los patronos a quie-nes se refiere el párrafo siguiente, que sufran lesiones o se inutilicen, o que pierdan la vida por accidentes que provengan de cualquier acto o función inherente a su trabajo o empleo y que ocurran en. el curso de éste, y como consecuencia del mismo o por enfermedades o muerte derivadas de la ocupación, según se especifican en el artículo si-guiente. ...” (Ley núm.'45 de 1935, Leyes de ese año, pág. 251, 253.)
Las palabras más conspicuas para. nuestros fines son “como consecuencia del mismo.”
La Comisión Industrial cita un número de casos in pari materia en que, bajo circunstancias similares, los tribunales ban resuelto que la muerte ba de atribuirse a la enfermedad y no al trabajo asignado al obrero. Stombaugh v. Peerless Wire Fence Co., 164 N. W. 537, 15 N.C.C.A. 635; Matter of Collins v. Brooklyn Union Gas Co., 171 N. Y. App. Div. 381, 156 N.Y.S. 957, 15 N.C.C.A. 647; Lyons v. Fox New England Theatres (Conn.) 153 Atl. 778 (1931). Schneider Workmen’s Compensation Law, Tomo 1, 2da. edición, págs. 596 a 597. Thackway v. Connelly & Sons, 3 B.W.C.C. 37, 8 N.C.C.A. 106; Carter v. Llewellyn Iron Works, 2 Cal. I.A.D. Dec. 971. Konmol on Workmen’s Compensation, tomo 1, pág. 497. Nos inclinamos a convenir con ellos.
Desde luego, podría admitirse que el obrero no hubiera muerto el mismo día de no habérsele asignado el trabajo de ayudar a voltear la caja. Nuestra respuesta a esto es que el campo de casos en que un hombre moriría bajo semejantes circunstancias es relativamente pequeño. La recurrente, con-forme hemos visto, no entra en todas estas consideraciones, mas dadas las palabras de la ley no creemos que podemos decir que la muerte de París Parrilla fuera el resultado de un ac-cidente proveniente de un “acto o función inherente a su tra-bajo o empleo.”

Debe confirmarse la resolución de la Comisión Industrial.

Los Jueces Asociados Señores Hutchison y Córdova Dávila no intervinieron.